Case 1:20-cv-00374-MJT Document 76 Filed 11/19/20 Page 1 of 4 PageID #: 7364




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF TEXAS
                              BEAUMONT DIVISION

OPTIMUS STEEL, LLC                                  §
                                                    §
Plaintiff,                                          §
                                                    §
        v.                                          §
                                                    §
U.S.     ARMY       CORPS      OF     ENGINEERS, §
LIEUTENANT GENERAL TODD T. SEMONITE § CIVIL ACTION NO. 1:20-cv-00374-MJT
(in his official capacity as Chief of Engineers and §
Commanding General of the U.S. Army Corps of §
Engineers), COLONEL TIMOTHY R. VAIL (in his §
official capacity as U.S. Army Corps of Engineers §
Galveston District Commander), and JEFFERSON §
SOUTHERN STAR PIPELINE, LLC                         §
                                                    §
Defendants.                                         §

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Optimus Steel,

LLC, Defendants United States Army Corps of Engineers, Lieutenant General Todd T. Semonite

(in his official capacity as Chief of Engineers and Commanding General of the U.S. Army Corps

of Engineers), Colonel Timothy Vail (in his official capacity as U.S. Army Corps of Engineers

Galveston District Commander) (collectively, the “Federal Defendants”), and Jefferson Southern

Star Pipeline, LLC, in the above captioned case stipulate and agree that Plaintiff Optimus Steel,

LLC hereby dismisses all of its claims with prejudice and that each party will bear its own

attorneys’ fees and costs.




1
4829-8666-3122v.1 018684.00001
Case 1:20-cv-00374-MJT Document 76 Filed 11/19/20 Page 2 of 4 PageID #: 7365




DATED: November 19, 2020

Respectfully submitted,


/s/ Frederick W. Addison, III         ERIC GRANT
Frederick W. Addison, III             DEPUTY     ASSISTANT ATTORNEY
E-mail: raddison@munsch.com           GENERAL ENVIRONMENT & NATURAL
500 North Akard                       RESOURCES DIVISION
Suite 3800
Dallas, Texas 75201                   STEPHEN J. COX
Telephone: (214) 855-7500             UNITED STATES ATTORNEY EASTERN
Facsimile: (214) 855-7584             DISTRICT OF TEXAS

COUNSEL FOR PLAINTIFF                 /s/ James G. Guillingham
                                      JAMES G. GILLINGHAM
                                      Assistant United States Attorney Texas State
                                      Bar No. 24065295 110 N. College, Suite 700
                                      Tyler, Texas 75702
                                      Tel: (903) 510-9346
                                      James.Gillingham@usdoj.gov

                                      ROBERT AUSTIN WELLS
                                      Texas State Bar No. 24033327 110 N. College,
                                      Suite 700
                                      Tyler, Texas 75702
                                      Tel: (903) 590-1400
                                      robert.wells3@usdoj.gov

                                      Mark L. Walters
                                      Texas State Bar No. 00788611
                                      U.S.    DEPARTMENT          OF    JUSTICE
                                      Environmental & Natural Resources Division
                                      Environmental Defense Section
                                      P.O. Box 7611
                                      Washington, DC 20044
                                      Telephone: (202) 616-9190
                                      Fax: (202) 514-8865
                                      Email: mark.walters@usdoj.gov

                                      ATTORNEYS            FOR        FEDERAL
                                      DEFENDANTS




2
4829-8666-3122v.1 018684.00001
Case 1:20-cv-00374-MJT Document 76 Filed 11/19/20 Page 3 of 4 PageID #: 7366




                                      VINSON & ELKINS LLP

                                      By: /s/ Christopher V. Popov
                                      Christopher V. Popov
                                      Texas Bar No. 24032960
                                      Matthew C. Hoffman
                                      Texas Bar No. 24068697
                                      1001 Fannin Street, Suite 2500
                                      Houston, Texas 77002
                                      Telephone: (713) 758-2636
                                      Facsimile: (713) 615-5033
                                      cpopov@velaw.com
                                      mhoffman@velaw.com

                                      Jeremy C. Marwell
                                      D.C. Bar No. 1000299
                                      2200 Pennsylvania Avenue, NW
                                      Suite 500 West
                                      Washington, DC 20037
                                      Telephone: (202) 639-6507
                                      Facsimile: (202) 879-8997
                                      Email: jmarwell@velaw.com

                                      ATTORNEYS FOR DEFENDANT
                                      JEFFERSON SOUTHERN STAR
                                      PIPELINE,
                                      LLC




3
4829-8666-3122v.1 018684.00001
Case 1:20-cv-00374-MJT Document 76 Filed 11/19/20 Page 4 of 4 PageID #: 7367




                                CERTIFICATE OF SERVICE
        I hereby certify that on November 19, 2020, I electronically filed the above and foregoing
document through the CM/ECF system which will send a notice of electronic filing to all counsel
of record.


                                                 /s/ Frederick W. Addison, III
                                                 Frederick W. Addison, III




4
4829-8666-3122v.1 018684.00001
